Citation Nr: 1123138	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis.

2.  Entitlement to an initial compensable rating for psoriasis. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from August 1966 to August 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York that denied service connection for psoriatic arthritis.  Also on appeal is a February 2010 RO rating decision that granted service connection for psoriasis and assigned an initial noncompensable rating.    

As the claim on appeal involves a request for higher initial rating following the grant of service connection, the Board has characterized that issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from a claim for an increased rating for disability already service-connected).  

The issue of entitlement to service connection for psoriatic arthritis is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From September 29, 2008, the Veteran's psoriasis has affected less than 5 percent of the entire body or exposed areas and has been treated only by topical therapy; he has not had any characteristics of disfigurement of the head, face or neck.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for psoriasis are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.118, Diagnostic Code 7800 (2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran a VA examination in February 2010.  The Board finds this examination is adequate for rating purposes since the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran was notified of his to right to appear to testify before the RO/Board; however, he waived his right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim herein decided.  

II. Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Psoriasis is rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7816.  DC 7816 provides that psoriasis is to be rated under DC7816 criteria or is to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  In this case there are no scars, so only DCs 7800 and 7816 are for consideration.  

The rating criteria for DC 7800 were amended effective October 2008; those revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his initial service-connection claim in September 2008, and the Veteran has not requested reevaluation under the current criteria.  Therefore, only the pre-October 2008 version of DC 7800 is applicable.

The criteria of DC 7800 (2008) (disfigurement of the head, face or neck) are as follows.  A rating of 10 percent is warranted with one characteristic of disfigurement.   A rating of 30 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes including eyelids, ears/auricles, cheeks, or lips) or with two or three characteristics of disfigurement.  A rating of 50 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement.  A rating of 80 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or sets of features or with six or more characteristics of disfigurement.

The characteristics of disfigurement cited in DC 7800 (2008) are as follows.  (1) Scar 5 or more inches (13 or more cm.) in length.  (2) Scar at least one-quarter inch (0.6 cm.) wide at widest part.  (3) Surface contour of scar elevated or depressed on palpation.  (4) Scar adherent to underlying tissue.  (5) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  When evaluating under these criteria, unretouched color photographs should be taken into consideration. 

The criteria of DC 7816 (2010) are as follows.  A noncompensable rating is assigned for psoriasis affecting less than 5 percent of the entire body or exposed areas affected and no more than topical therapy required during the past 12-month period.  A rating of 10 percent is assigned for psoriasis affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A rating of 30 percent is assigned for psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A rating of 60 percent  is assigned for psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

The Veteran had a VA skin examination in February 2010, performed by a physician who reviewed the claims file in conjunction with the examination.  The Veteran reported his eruption "comes and goes" and can affect areas of his scalp, elbow, eyebrow, legs and sometimes genitalia.  The eruptions are manifested by itching and flaking, are intermittent, and may either recur in the same spot or appear in a different spot.  For the past year or two the Veteran had been using two topical steroid ointments, prescribed as being for use daily as needed.  The Veteran denied using oral medications and denied receiving any light therapy, ultraviolet B-light (UVB) therapy, psoralen-ultraviolet-light (PUVA) therapy or electron beam therapy.  He denied any side effects from his topical medication.  He also denied any impairment of occupational performance or usual activities based on skin eruptions.

On examination the Veteran presented with 9 small discrete circular patches in the scalp ranging from 0.5 to 1.0 cm. in diameter.  These were scaly eruptions; to see them the examiner had to part the Veteran's hair.  There was also a circular scaly lesion on the right posterior leg about 2 cm. in diameter and a scaly lesion in the sacral area of 1 cm. diameter.  There was no drainage, exudates or induration.  The nails, neck and hands were not affected.  No other areas of eruption were observed, although the Veteran stated this could fluctuate on any given day.      

The examiner stated the multiple discrete lesions observed on examination represented about 1.5 percent of the Veteran's total body surface area.  No exposed skin areas were affected, since the scalp areas involved were covered by the Veteran's hair.  

The examination above constitutes the only evidence of record addressing the presence and extent of psoriasis since September 2008.  Psoriasis is not cited in medical treatment records since September 2008, and the Veteran has not presented any lay evidence addressing his symptoms.

On review of the evidence above, the Board finds the criteria for initial compensable evaluation are not met under any applicable diagnostic code.  The Veteran has none of the eight characteristics of disfigurement, so compensation cannot be awarded under the criteria of DC 7800 (2008).  The area of  his psoriasis is less than 5 percent of his total body area and no exposed areas, and is treated only with topical medications, so compensation is  not available under DC 7816 (2010).  There is no other applicable DC that can be applied in this case.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his statements to the VA examiner and his correspondence to VA.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, nothing in the lay evidence offered by the Veteran demonstrates entitlement to compensable rating under any applicable diagnostic code.

The criteria for a higher schedular evaluation were not met at any time during the period under review, so staged rating is not warranted.  Fenderson, 12 Vet. App. 119.

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disabilities on appeal are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.  Thun, id.

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran in this case has not asserted, and the evidence of record does not show, that his psoriasis renders him unemployable, and in fact during examiner the Veteran specifically denied any impairment of occupational performance due to his psoriasis.  The Board accordingly finds that a claim for a TDIU is not raised by this claim. 

In sum, the Board has found that the criteria for a compensable rating for psoriasis are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

A compensable initial rating for psoriasis is denied.




REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to service connection for psoriatic arthritis; specifically, the Veteran should be afforded a VA examination. 

The Board notes that by correspondences in December 2008 and January 2009 the Veteran was informed that his service treatment records were unavailable; the Board notes that the Veteran's claims file does include a copy of part of the Veteran's service treatment records.  If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).   There is also a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where presumed destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The July 2009 rating decision denied service connection because the Veteran was not diagnosed with psoriatic arthritis within a year of his discharge from service, he was actually diagnosed almost 16 months after service.  A copy of the Veteran's available service treatment records show that in April 1988 it was noted that he had arthritis of the fingers and his knees ached and became stiff in the cold.  The Veteran's VA and private treatment records show that the Veteran has a current diagnosis of psoriatic arthritis; however, no VA examination has been afforded.  In addition, the July 2009 rating decision did not consider if the Veteran's psoriatic arthritis is secondary to his psoriasis.  The Board finds that the Veteran should be afforded a VA examination to determine what his current diagnosis of psoriatic arthritis consists of and if it is as at least likely as not related to service or to his service-connected psoriasis. 

Prior to any VA examination, attempts should be made to obtain copies of any outstanding records of pertinent medical treatment.
Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the agency of original jurisdiction (AOJ) should obtain for the claims file copies of any outstanding records of pertinent medical treatment from VA and private health care providers.  

2.  After any available and identified records are added to the claims file, the Veteran should be scheduled for a VA examination in order to determine the nature and likely etiology of his psoriatic arthritis.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history, and any opinions and assertions regarding whether any Veteran's psoriatic arthritis is related to his service-connected psoriasis.

The examiner should identify any current diagnoses of psoriatic arthritis.  The examiner should then provide a medical opinion as to whether the Veteran has psoriatic arthritis that is at least likely as not related to the Veteran's military service.  The VA examiner should also opine if the Veteran has psoriatic arthritis that is related to (due to or aggravated by) the Veteran's service-connected psoriasis.  

3.  Thereafter, the RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (supplemental statement of the case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.	

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


